 In the Matter of TOLEDO SCALE COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA, LOCAL 12, C. I. O.Case No. R-413,52.-Decided November 9, 1941Jurisdiction:weighing and measuring equipment manufacturing industry.Investigation and Certification of Representatives:existence of question:.,refusal of recognition to any organization until certified by the Board ; con-tract with craft about to expire and not asserted as a bar, no bar; electionsnecessary.-Unit Appropriate for Collective Bargaining:determination of single or separateunits dependent upon results of elections conducted among (1) polishersand platers and (2) plant employees.-Mr. Richard C. Swander,for the Board.Mr. Henry R. Bloch,of Toledo, Ohio, for the Company.Mr. Lowell Goerlich, Mr. Richard GosserandMr. Walter Murphy,of Toledo, Ohio, for the U. A. W-C. I. O.Mr. Earl' S. StreeterandMr. Tor Cedervall,of Toledo, Ohio,for the M. E. S. A.Mr. R. H. DannerandMr. William H. Gardiner,of Toledo, Ohio,for the Polishers.Mr. C. R. Webb,of Toledo, Ohio, for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONSANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,Local 12, C. I. 0., herein called the U. A. W.-C. I. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Toledo Scale Company, Toledo, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Henry J. Kent,Trial Examiner.Said hearing was held at Toledo, Ohio, on October5 and 6, 1942. The Board, the Company, the U. A. W.-C. I. 0.,45 N. L R. B, No. 70.472 TOLEDO SCALE COMPANY473MechanicsEducationalSociety of America, herein called theM. E. S. A., Metal, Buffers, Polishers, Platers & Helpers, Local 2,herein called the Polishers, and Scale Workers of Ohio, Inc., herein'called the Independent, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings "made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYToledo Scale Company is a New Jersey corporation with its prin-cipal place of business at Toledo, Ohio, where it is engaged . in themanufacture of scales and other precision weighing and measuringinstruments.,During 1941 the Company purchased raw materialsvalued in excess of $1,000,000, 50 percent of which was shipped to itfrom outside of Ohio.During the same period the Company soldfinished products valued in excess of $1,000,000, 90 percent of whichwas shipped out of Ohio.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, Local 12, is a labor organization;affiliatedwith the Congress of Industrial Organizations, idmittingto membership employees of the Company.Mechanics Educational Society of America is a labor organizationaffiliatedwith the Confederated Unions of America, admitting tomembership employees of the Company.Metal Polishers, Buffers, Platers & Helpers, Local 2, is a labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.ScaleWorkers of Ohio, Inc., is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring June 1942 the U. A. W.-C. I. O. requested the Companyto recognize it as the exclusive representative of certain of the Com-pany's employees.The= Company denied the request, stating thatitwas operating under contracts with the Independent and the-Polishers.,On October 18 and December 3, 1941, respectively, the'Independent and the Polishers entered into exclusive contracts with 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Carripany-'covering certain of the Company's employees.Thesecontracts expire 'on, October 18 and November, 1, 1942, respectively.None.of,,the.parties'.contends that the contracts constitute a bar' to adetermination of representatives at this time.A statement of a' Field Examiner of the Board, introduced intoevidence at the.hearing, indicates that the U. A. W.-C. I. O. and theM. E. S. A. each represents 'a'substantial number of the employees inthe unit alleged by each to be appropriate.We find that a question' affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act..IV.THE APPROPRIATE UNITThe U. A. -W.-C. I. O. contends that all employees at, plants '1 and2 of the Company, excluding employees in the engineering, methods,stock-recording, and purchasing departments, supervisory and clerical'employees, superintendents, , confidential employees, plant protec-tion :employees,, time-study employees, and personnel departmentemployees, constitute an appropriate unit.The Independent contendsthat all employees of the Company, excluding employees in the platingand polishing department, supervisory and clerical employees, super-intendents, confidential employees, plant protection employees, time-study employees, and personnel department employees, constitute anappropriate unit.The Polishers urge that all employees in thepolishing and plating department, excluding supervisory employees,constitute an, appropriate.,The M. E. S. A. contends that all em-ployees in the special machine, tool room, methods, and engineeringdepartments, but excluding time-study men, supervisory and con-fidential employees, and employees in the electrical laboratory, con-stitute an appropriate bargaining unit.The Company agrees withthe unit as requested by the Independent and would also set upemployees in the polishing arid plating department- as, a separate unit.The Polishers have had two successive exclusive collective bargain-ing agreements with the Company covering employees in the polishingand plating department.Neither the Independent nor the M. E. S. A.claims any of the employees in the polishing and plating department.However, the U. A. W.-C. I. O. would include such employees in theplant-wide unit.Employees in the polishing and plating department'The Field Examiner reported that the U.A W.-C. I.0. presented 145 ledger cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of June 12, 1942He* further reported that the M. E S A.presented 48authorization cards beating apparently genuine signatures of persons whose names appearon the Company'spay roll of June 12, 1942.There are approximately 490 employeesin the unit urged by the U. A W -C I 0 and 107 employees in the unit urged by theM. E. S. A. The Independent and the Polishers presented their,contracts with the' Com-pany as evidence of their representation among the employees.The M. E S. A. presented11 additional authorization'cards to the Trial Examiner at the hearing. TOLEDO SCALECOMPANY475are skilled employees and work in a department of the plant separatedfrom the other employees. In view of the nature of the duties andthe history of collective bargaining,. these employees could functioneither as a separate unit or as a part of a single industrial unit.An,election will, be held among, the employees in the polishing and- platingdepartment, excluding supervisory employees; to determine whetherthey wish to be represented by the Polishers, by the U. A. W.-C. I. 0.,or by neither.On the results of this election will depend in partthe appropriate unit. If these employees select a bargaining repre-the plant-wide industrial. unit they will constitute a separate and dis-tinct appropriate unit; if they choose the same representative as theemployees in the plant-wide industrial unit they will be merged intoa single unit with such employees.The unit urged by the M. E. S. A. Would conflict with the desiresof the U. A. W.-C. I. O. and the Independent. All employees inthe unit urged by the M. E. S. A. have been covered by two successivecollective bargaining contracts between the Company and the Inde-pendent along with other employees of the Company on a plant-widebasis.The record indicates that the Independent and.the U. A. W.-C. I. O. each represents a number of the employees in the unit urgedby the M. E. S. A. In view of the history of collective bargainingbetween the Company and the Independent covering the employee'surged by the M.' E. S. A. along with the other employees of the Com-pany, we believe that the unit urged by the M. E. S. A. is inappropriatefor the purposes of collective bargaining, and we so find.The U. A. W.-C. I. O. and the Independent are in dispute as tothe disposition to be made of "factory office" employees.The factoryoffice employees work in the engineering, methods, stock-recordingand planning,, purchasing, traffic, and inspection departments.TheU. A. W.-C. I. O. would exclude all such employees from the unit andthe Independent would include them.All such employees have beencovered by the collective bargaining agreements between the Companyand the Independent alluded to above. In view of this 'fact, we shallinclude such employees in the unit.The only other controversy with respect to the unit concerns time-keepers.All parties are agreed that confidential employees should beexcluded from the unit and such employees were excluded in the con-tracts between the Company and the Independent.The Company andthe Independent contend that the timekeepers are confidential employ-ees.The U. A. W.-C. I. O. disputes this contention and urges theinclusion of the timekeepers in the unit.The timekeepers were ex=,eluded as confidential employees in the contracts between the Com-pany and' the Independent.We shall exclude the timekeepers from,the unit. 476DECISIONS OF 'N'ATIONAL LABOR RELATIONS BOARDIn accordance with the unit established by the' contracts betweenthe Independent and the Company, we find that all hourly and piece-work employees of the Company, including employees in the engineer-inspection departments at plants 1 and 2 of the Company, excludingsuperintendents, foremen, assistant foremen, department heads, as-sistant department heads, plant protection employees, time-study em-ployees, personnel department employees, confidential employees, andtimekeepers, may properly constitute a unit appropriate for the pur-poses of collective bargaining which would insure to employees of the-Company the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.As indicated above, employees in the polishing and plating departmentmay or may not be included within such unit depending on theresults of an election which we shall order.We therefore make nofinaldetermination of the appropriate unit or units pending theelection to be conducted among the employees in the polishing andplating department.V. THE DETERMINATION OF REPRESENTATIVESThe Polishers requests that it be certified on the basis of the record.However, we have heretofore decided that a separate election isnecessary to determine the collective bargaining representative forthe employees in the polishing and plating department.We furtherfind that the question concerning representation of the employees inthe industrial unit can best be resolved by means of an election bysecret ballot.The request of the M.E. S. A. to appear on the ballotin the industrial unit in the event its proposed unit was found in-appropriate, is granted.The M. E. S. A. urges that a pay roll of September 30 or October3,1942, be used to determine eligibility to vote.The U. A. W.-C. I. O. and the Polishers request that a current pay roll be used forthat purpose.Neither the Company nor the Independent took anyposition with respect to the eligibility date.Since no reason appearswhy we should depart from our usual practice, we shall direct thatemployees eligible to vote in the elections shall be those employeeswho were employed during the pay-roll period immediately preced-ing the date of the Direction of Elections herein, subject to theadditions and limitations set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-_ lations Act, and pursuant to Article III, Section 9, of National Labor TOLEDO SCALE COMPANY477Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Toledo ScaleCompany, Toledo, Ohio, elections by secret ballot shall be conductedas soon as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 10, of said Rules and Regulations :1.Among all employees in the polishing and plating department atplants 1 and 2 of the Company who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during such pay-roll period becausethey, were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingsupervisory employees and employees who- have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Metal Polishers, Buffers, Platers & Helpers, Local 2,affiliated with the American Federation of Labor, or by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, Local 12, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.2.Among all hourly and piece-work employees at plants 1 and 2of the Company who were employed during the pay-roll periodimmediately preceding the. date of this Direction, including em-ployees in the engineering, methods, stock-recording and planning,purchasing, traffic, and inspection departments, and employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding superintendents, fore-men, assistant foremen, department heads, assistant departmentheads, plant protection employees, time-study employees, personneldepartment employees, confidential employees, timekeepers, employeesin the polishing and plating department, and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, Local 12,affiliatedwith the Congress of Industrial Organizations, or byMechanics Educational Society of America,, affiliated with the Con-federated Unions of America, or by Scale Workers of Ohio, Inc., forthepurposesofcollectivebargaining,orby none of saidorganizations.